The following opinion on motion for rehearing was filed September 21, 1925. Paragraph of syllabus withdrawn. '
Per Curiam.
Upon motion for rehearing and reexamination of the record, we conclude that the law announced in the sixth paragraph of the syllabus is not applicable to the proved facts. It therefore follows that the above-mentioned syllabus paragraph, and also the argument in the body of the opinion, on the subject of waiting time, are hereby withdrawn. In all other respects the opinion is adhered to.
Paragraph of syllabus withdrawn.